Citation Nr: 9932461	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for asthma.

4.  Entitlement to a rating greater than 40 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to July 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1994, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for asthma, COPD, and 
asbestosis, as well as his claim of entitlement to an 
increased rating for degenerative disc disease of the lumbar 
spine.  The veteran subsequently perfected an appeal of that 
decision.  A hearing on this claim was held on August 8, 
1997, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In a January 1998 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.

The Board notes that the veteran also perfected an appeal of 
the RO's denial of his claim of entitlement to service 
connection for laryngitis.  However, in an a December 1998 
rating decision, the RO granted this claim.  Because the 
benefit sought on appeal has been granted, this issue is no 
longer before the Board for appellate consideration.  

Additionally, in the December 1998 rating decision the RO 
granted the veteran an increased rating for his degenerative 
disc disease of the lumbar spine, finding it 40 percent 
disabling as of November 22, 1993.  Because this is not a 
complete grant of the benefits available, this claim is still 
properly before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by range of motion of 54 degrees in 
forward flexion, 10 degrees in extension, right and left 
lateral flexion of 18 degrees, rotation to the right of 36 
degrees, and rotation to the left of 30 degrees; significant 
functional limitation, decreased sensation in the left leg, 
4+/5 motor strength, and no evidence of myelopathy or 
radiculopathy.

3.  The medical evidence of record indicates that the 
veteran's asthma and COPD are not related to his exposure to 
asbestos in service or his period of active service.

4.  The medical evidence of record indicates that the veteran 
does not have asbestosis.


CONCLUSIONS OF LAW

1.  Asthma, COPD, and asbestosis were not incurred during 
active service.  38 U.S.C.A. § 1101, 1110, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).
2.  The criteria for a 60 percent for degenerative disc 
disease of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for asbestosis, asthma 
and COPD.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat and he does not assert 
that his disorders were incurred during combat.  
Consequently, this provision does not apply to these claims.

The evidence of record shows that the veteran was diagnosed 
in VA treatment records with asthma, COPD and asbestosis.  
Additionally, Dr. Kennedy, a VA medical facility physician, 
has submitted one or two sentence statements in July 1997 and 
October 1998 asserting that the veteran's lung disorders, 
asthma and COPD, are secondary to his asbestosis or asbestos 
exposure in service.  Service records indicate that the 
veteran was potentially exposed to asbestos in the United 
States Navy when he wrapped asbestos around steam lines, and 
the veteran is presumed credible for well-groundedness 
purposes.  Given this evidence, the Board finds that the 
veteran has presented well-grounded claims of entitlement to 
service connection for asthma, COPD and asbestosis.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  In 
determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1999).  By reasonable doubt it is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  Id.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  Id.

The appellant has claimed entitlement to service connection 
for chronic obstructive pulmonary disorder, asthma, and 
asbestosis due to asbestos exposure in service.  He 
specifically testified that he was first treated for asthma 
in 1975 at a Naval hospital in Philadelphia, and that he was 
treated for his COPD lung disorder between 1975 and 1981.  
However, the only treatment records obtained from a 
Philadelphia Naval medical center are from 1974 and relate 
solely to a low back disorder.  All attempts to obtain 
additional treatment records were unsuccessful.  

Turning to the evidence of record, there is a suggestion in 
July 1997 and October 1998 statements that the veteran's 
chronic obstructive pulmonary disorder (COPD), asthma, and 
chronic lung disease were due to asbestosis or asbestos 
related lung disease.  Clinical evidence, including reports 
of x-rays and CT scans in March 1998 and August 1998 do not 
indicate the presence of asbestosis, pleural plaques, 
interstitial lung disease or calcifications; however, there 
is some evidence of pleural thickening.  Recent pulmonary 
function tests (PFT) show severe obstructive lung defect and 
some restrictive lung defect.  

According to testimony and service records, the veteran was 
exposed to asbestos for a four month period during service 
when he was assigned to cover pipes with a paste made of 
asbestos powder and water.  He was discharged in 1978.  His 
medical history is significant for being a 15 year pack per 
day smoker, although the veteran has submitted a statement 
recently indicating he has not smoked in four or five years.  
Additionally, the veteran has alternately identified the 
onset of his asthma as being either when he was a child or in 
1981.  

Outpatient treatment records from the VA for the period from 
February 1992 to March 1998 show treatment for exacerbations 
of asthma, COPD, bronchiolitis, and questionable asbestosis.  
In June 1994 the veteran was hospitalized at the National 
Jewish Center for Immunology and Respiratory Medicine 
(NJCIRM).  A thoracic CT was done indicating large airway 
disease due to asthma or bronchitis along with small airway 
disease such as hypersensitivity, pneumonitis, respiratory 
bronchiolitis, or infectious bronchiolitis.  Pleural 
thickening consistent with asbestos exposure was indicated 
but no asbestosis was noted.  The final discharge report 
indicated that the veteran's asthma with probable chronic 
bronchitis, indicated by PFT studies, was secondary to 
tobacco abuse.  He was also diagnosed with probable 
respiratory bronchiolitis with evidence of obstructive 
pulmonary disease.  Patchy ground glass infiltrates showed up 
on all lung fields in his CT scan, and a follow-up CT scan 
was recommended in 6 months after the veteran stopped 
smoking.  Additionally, the veteran was diagnosed with 
pleural disease and the examiner noted that it could have 
been caused by asbestos exposure.  

A December 1996 VA pulmonary examination report notes that 
while pleural plaques were observed in the June 1994 NJCIRM 
findings, these plaques are not limited to asbestos related 
disease.  Moreover, the examiner notes that the veteran's 
pulmonary function testing indicates an obstructive 
respiratory disease and obstruction is not the derangement 
seen on pulmonary function testing for asbestos related 
disease.  

In March 1998 the veteran was treated at Harton Medical 
Center and a CT scan of the chest revealed some bronchial 
thickening with overall lung density being normal, no 
generalized or focal chronic interstitial lung disease, no 
focal pleural plaques nor calcifications deemed 
"pathoneumonic" of asbestosis.  Two PFT's taken at this 
time, approximately one week apart, revealed moderate to 
severe obstructive pulmonary disease or defect and some 
restrictive pulmonary disease or defect.  

An August 1998 VA PFT study indicated obstructive airway 
disease and the examiner found no clinical evidence of 
restrictive disease.  The examiner, Dr. Dutt, found that the 
veteran's obstructive disease was secondary to past smoking 
and found that the veteran had a past history of asbestos 
exposure with laryngitis.  In October 1998 Dr. Dutt updated 
his report to indicate that the veteran's airway obstruction 
and chronic bronchitis were due to his continued smoking, 
although the veteran has asserted that he no longer smokes.  
The examiner also found no evidence of bronchiolitis and no 
clinical evidence of asbestosis, mesothelioma, pleural 
effusion or lung malignancy.  Contrary to those findings, Dr. 
Kennedy, the veteran's treating VA physician, submitted a 
July 1997 statement asserting that the veteran had COPD that 
suggests asbestosis related lung disease.  He also submitted 
an October 1998 statement asserting that the veteran was 
totally disabled "secondary to chronic lung disease 
secondary to asbestosis." 

Due to this contradiction, the Board sought the opinion of a 
Veteran's Health Administration (VHA) pulmonary specialist as 
to the possible etiology of the veteran's asthma and COPD.  
In a July 1999 statement, the VHA pulmonary specialist 
concluded that the veteran had COPD secondary to 
asthma/bronchitis and that these respiratory disorders were 
unlikely to be related to his asbestos exposure.  He also 
opined that "smoking is a major contributor to the patient's 
respiratory disease."  This examiner based his decision on 
his review of the clinical testing in the claims file, to 
include pulmonary function tests and computed tomography 
scans of the chest, and treatment notations of other 
physicians.  In the specialist's opinion, these tests 
indicated the presence of an obstructive defect of the lungs 
as opposed to a restrictive defect as indicated by asbestosis 
and he specifically disagreed with Dr. Kennedy's assertion 
that the veteran's asbestos exposure caused his COPD.

The specialist also concluded that "[t]here is no strong 
evidence the patient had asbestosis."  He noted that there 
was a radiographic finding of pleural thickening, but found 
this insignificant in that this finding is not limited to 
asbestosis, but is indicative of other disorders.  He also 
noted that there was no evidence on the CT scans of "linear, 
irregular opacities involving the lung bases, which are 
highly suggestive of asbestosis."  Finally, he stated that 
the pulmonary function tests indicated an obstructive and not 
a restrictive lung disease, the latter being symptomatic of 
asbestosis, and that the mild restrictive lung functioning 
found in March 1998 was only on the initial day of 
hospitalization and the results were questionable.  
a.  Asthma and COPD.

Given the evidence of record, the Board finds that the 
evidence asserting that the veteran's COPD and asthma are 
unrelated to his asbestos exposure in service are more 
probative than Dr. Kennedy's contentions to the contrary.  
Dr. Dutt's opinion and the VHA specialist's statement were 
based on review of the entire body of evidence with specific 
discussion of clinical testing as the basis for their 
conclusions.  Dr. Kennedy's statements were merely conclusory 
sentences asserting a relationship without any supporting 
evidence or documentation.  Additionally, the VHA examiner is 
a specialist in pulmonary medicine, and there is no 
indication in the record that Dr. Kennedy has such expertise, 
therefore, this also leads the Board to place more weight on 
the VHA opinion as opposed to Dr. Kennedy's statements.  
Accordingly, the Board finds that the weight of the evidence 
is against a finding that the veteran's COPD and asthma are 
related to his exposure to asbestos in service.

Based on the foregoing, the Board concludes that the 
veteran's asthma and COPD were not incurred during his period 
of active service and that entitlement to service connection 
therefor is denied.

b.  Asbestosis.

Although various VA outpatient treatment notations show 
diagnoses of asbestosis, and Dr. Kennedy has submitted 
statements in July 1997 and January 1998 indicating that the 
veteran has asbestosis.  None of these diagnoses are 
supported by clinical evidence or supporting discussion of 
the basis for the diagnosis.  To the contrary, the VA 
examination findings, and the VHA specialist's conclusion are 
based not only on review of the entire body of evidence, but 
also on specific discussion of clinical test results.  Dr. 
Kennedy's statements and the VA outpatient treatment 
diagnoses are merely conclusory diagnoses without explanation 
or documentation as to the basis for the finding.  
Additionally, as noted above, the VHA examiner is a 
specialist in pulmonary medicine, and there is no indication 
in the record that Dr. Kennedy or the personnel noting the 
diagnoses in the outpatient treatment notations have such 
expertise.  Therefore, the Board finds that the evidence 
asserting that the veteran does not have asbestosis or 
asbestos related disease is more probative than the VA 
outpatient treatment records or Dr. Kennedy's contentions to 
the contrary.  

Accordingly, the Board finds that the weight of the evidence 
is against a finding that the veteran has asbestosis or 
asbestos related disease, and entitlement to service 
connection therefor is denied.

2.  Entitlement to a rating greater than 40 percent for 
degenerative disc disease of the lumbar spine.

The appellant's contentions regarding the increase in 
severity of his degenerative disc disease of the lumbar spine 
constitute a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further finds 
that the VA has met its statutory obligation to assist him in 
the development of his claim. 38 U.S.C.A. § 5107(a) (West 
1991).

The RO originally granted the veteran's claim of entitlement 
to service connection for degenerative disc disease of the 
lumbar spine in a January 1993 decision, assigning a 20 
percent rating thereto, effective February 6, 1992.  The RO 
confirmed that assigned rating in a March 1994 decision from 
which the veteran perfected an appeal.  In a December 1998 
decision the RO granted the veteran an increase in the 
evaluation of his lumbar spine disorder to 40 percent, 
effective November 22, 1993, the date of his claim.  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The Board also notes that governing VA regulations, set forth 
at 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999) provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (1999).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the RO ascertained the severity of 
the veteran's degenerative disc disease of the lumbar spine 
by application of the criteria set forth in Diagnostic Code 
5293.  Under this provision, a 40 percent rating is warranted 
for a severe impairment manifested by recurring attacks with 
intermittent relief, and a 60 percent rating is warranted for 
a pronounced impairment with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  A rating greater than 
60 percent is only available if the claimant has a fracture 
of the vertebra with residuals of cord involvement manifested 
by the required use of long leg braces or being bedridden 
(Diagnostic Code 5285) or complete ankylosis of the spine at 
an unfavorable angle (Diagnostic Code 5286).  None of the 
evidence of record indicates either a vertebral fracture of 
ankylosis of the spine; therefore, these Diagnostic Codes are 
not applicable to the veteran's claim.

In a January 1995 VA examination of the veteran, the examiner 
noted no edema on the extremities, pulses of 2 plus, and a 
negative straight leg raise when sitting.  There was mild 
tenderness to palpation on the cervical/lumbar muscles and 
mild reduction of lateral flexion.  Forward flexion was 25 
centimeters from the floor and extension was mildly reduced.  
The veteran complained of pain on motion.  His strength was 
4/5 in the lower extremities, limited by pain, and his deep 
tendon reflexes were 2 plus and symmetric.  There was 
decreased sensation to pinprick on the left thigh.  The 
veteran had an antalgic gait which he attributed to back pain 
upon weight bearing and rotation of the pelvis.  Nerve 
conduction studies were performed and were within normal 
limits as were electromyographic studies.  The examiner 
concluded there was no evidence of nerve root encroachment or 
radiculopathy, but noted that the veteran had functional 
deficits, especially in bathing and "toileting."

At a more recent VA examination, from November 1998, the 
veteran reported that he needs assistance dressing and that 
his pain is constantly a 6 out of 10 and that it increases 
with any movement, especially twisting, bending, walking and 
flexing.  A January 1994 magnetic resonance imaging report 
showed mild L3-4 and L4-5 disc bulging with associated mild 
neural foraminal narrowing.

Objective observation revealed that the veteran walks with 
forearm crutches basically dragging his legs with little knee 
flexion or hip flexion during the swing phase of his gait.  
He was very slow at dressing or undressing, sitting and 
standing due to pain.  The back showed no obvious scoliosis 
or palpable defect, but there was positive jump and pain to 
soft touch of the midline from the upper lumbar area to the 
sacrum and there was pain to deep palpation in the low lumbar 
paraspinal muscles and upper gluteal area, especially on the 
right.  

The ranges of motion in the lumbar spine were 54 degrees in 
forward flexion, 10 degrees extension, right and left lateral 
flexion of 18 degrees, rotation to the right of 36 degrees, 
and rotation to the left of 30 degrees.  Normal rotation is 
30 degrees, normal forward flexion is 80-90 degrees, and 
normal extension is 20-30 degrees.

Straight leg raising was negative in the sitting position and 
motor strength was 4+/5 in the lower extremities with non-
smooth giveaway type weakness.  Sensation to pinprick was 
decreased in the whole left leg compared to the right, except 
for the posterior calf.  Deep tendon reflexes were 2 plus and 
symmetric.  X-rays showed minimal decreased disc height at 
L4-5.

Based on this examination the examiner concluded that there 
was no sign of myelopathy or radiculopathy.  However, the 
examiner determined that the veteran had restricted motion 
due to his service-connected low back disorder, and that his 
back pain was significantly functionally limiting on a daily 
basis, and more severely during flare-ups.  He went on to add 
that because of his back disorder, the veteran would have 
significant difficulty performing jobs requiring lifting, 
stooping, bending, or prolonged walking.

Based on this evidence, the Board finds that the veteran's 
service-connected degenerative disc disease of the lumbar 
spine warrants a 60 percent evaluation.  Although the medical 
evidence does not indicate all the neurological criteria 
listed in the regulations for a 60 percent evaluation, the 
basis of the regulations is to evaluate the degree to which 
the worsened condition impaired the veteran's earning 
capacity.  Voerth v. West, No. 95-904 (U.S. Vet. App. Oct. 
15, 1999).  Additionally, the degree of functional impairment 
must be considered in evaluating musculoskeletal 
disabilities.  38 C.F.R. § 4.40 (1999).  The medical evidence 
of record shows that the veteran's low back disability 
restricts his movement and prevents him from walking, 
dressing, standing, lifting, stooping or bending, all 
functions significant to participation in the workforce.  
Additionally, the examiner noted that these restrictions were 
"significantly limiting" in this regard.  Furthermore, the 
evidence also showed that the veteran's pain level was a 6 
out of 10 with no flare up, and increased upon any movement, 
thus indicating the absence of any intermittent relief of his 
low back pain.  Because this disability picture indicates a 
pronounced limitation of functional ability on the part of 
the veteran due to his low back disorder, the Board finds 
that the higher evaluation of 60 percent is appropriate.  
38 C.F.R. § 4.2 (1999).  Consequently, his claim of 
entitlement to an increased rating for his service-connected 
degenerative disc disease of the low back is granted.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to service connection for asthma, COPD and 
asbestosis is denied.

Entitlement to a 60 percent rating for degenerative disc 
disease of the lumbar spine is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

